Citation Nr: 0008816	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than June 3, 1994, 
for the grant of entitlement to service connection for post 
traumatic stress disorder (PTSD), to include the issue of 
whether clear and unmistakable error (CUE) was shown in a 
rating action dated in March 1986.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active service from January 1967 to January 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted entitlement to service connection for PTSD for which 
a 10 percent evaluation was assigned, effective from June 3, 
1994.  The veteran appealed both the assignment of the 10 
percent evaluation and the effective date which was assigned.

Subsequently, by rating action of November 1996, the RO 
granted a 100 percent evaluation for PTSD, effective from 
June 3, 1994.  In a Statement of the Case issued in November 
1996, the RO denied entitlement to an effective date prior to 
June 3, 1994 for the grant of entitlement to service 
connection for PTSD.

In March 1997, it was contended that clear and unmistakable 
error was made in a March 1986 rating action in which the 
claim of entitlement to service connection for a psychiatric 
condition was denied.  In a March 1997 rating 
action/Supplemental Statement of the Case, the RO determined 
that the March 1986 rating action was not clearly and 
unmistakably erroneous.  That determination was also 
appealed.

In his December 1996 substantive appeal, the veteran 
indicated that he wanted a hearing to be held before a member 
of the Board at his local RO.  Travel board hearings were 
subsequently scheduled, which the veteran canceled.  A travel 
board hearing was scheduled for February 9, 2000.  The 
veteran without explanation failed to appear for that 
hearing.  Pursuant to regulation, this case will be processed 
as if the request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.704(d) (1999).  



FINDINGS OF FACT

1.  In January 1985, the veteran filed an original claim of 
entitlement to service connection for PTSD.  That claim was 
denied in a March 1986 rating action which was not appealed 
and became final.  In December 1989, the veteran attempted, 
unsuccessfully, to reopen the claim.

2.  The veteran filed to reopen his claim on June 3, 1994.  
This application was successful and ultimately service 
connection was granted for PTSD and a 100 percent disability 
evaluation was assigned effective from June 3, 1994, the date 
of the successfully reopened claim.

3.  The March 1986 rating decision was consistent with the 
law and evidence then of record and does not contain clear 
and unmistakable error.


CONCLUSIONS OF LAW

1.  The March 1986 rating decision denying entitlement to 
service connection for a psychiatric condition, to include 
PTSD, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.302, 20.1103 (1999).

2.  The March 1986 rating decision does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (1999).

3.  The criteria for the assignment of an effective date 
prior to June 3, 1994 for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date earlier than June 3, 
1994 for the grant of service connection for PTSD.  In 
particular, the veteran has contended that the rating action 
of March 1986, in which the claim of entitlement to service 
connection for a psychiatric disability to include PTSD was 
initially denied, contained CUE.

Factual Background

The veteran's service medical records were negative for 
complaints, findings, treatment or for a diagnosis of any 
psychiatric condition.  Upon separation examination conducted 
in January 1969 a psychiatric evaluation was normal.  

In January 1985, the veteran filed a claim for entitlement to 
service connection for a psychiatric disorder, indicating 
that this condition had its onset in 1967 or 1968.  

In April 1985, the RO sent correspondence to the veteran 
requesting that he complete an enclosed VA Form 21-4142 in 
order to authorize the release of medical records pertaining 
to his claim.  That correspondence was returned to the RO in 
May 1985, with a notation that the veteran had moved and had 
left no forwarding address.

Both private and VA medical records were submitted for the 
record.  Private medical records dated in 1972 showed that a 
doctor recommended that the veteran's emotional and 
psychiatric status be evaluated as it was felt that there was 
a need for psychotherapy.  In December 1972, the veteran 
indicated that he was already receiving psychiatric treatment 
at another facility.

A private medical statement of Dr. S. dated in May 1983 
indicated that he had been treating the veteran for the past 
4 months and that it was clear that the veteran's problem 
best fit the diagnosis of delayed and chronic post-traumatic 
stress syndrome stemming from his experiences in the Vietnam 
war.  The doctor commented that the veteran's adequate 
precombat adjustment; his traumatic response to combat; his 
ten year isolation, with feelings of guilt, anxiety, 
depression, emotional anesthesia, hyperirritability, and 
intermittent explosiveness along with regret and trouble 
concentrating; all fit a diagnosis of delayed chronic post-
traumatic stress disorder associated with his wartime 
experiences.  

Private medical records from a counseling service showed that 
the veteran underwent an intake interview in January 1985.  
Mental status examination revealed that the veteran 
demonstrated slurred speech and that he had visions.  It was 
noted that his attention span and abstract thinking were 
impaired.  It was also reported that he was obsessional and 
delusional.  A provisional diagnosis of chronic paranoid type 
schizophrenia was made.  The records showed that he received 
treatment throughout January and February 1985.  

A VA hospitalization summary reflected that the veteran was 
hospitalized from March to April 1985, at which time 
provisional diagnoses which included "?PTSD," atypical 
psychosis, marijuana and alcohol abuse, and schizo-type 
personality disorder, were made.  There was no mention of 
service made in that hospitalization record.

A VA examination was conducted in December 1985.  The veteran 
complained that he could not cope with society or stress.  He 
reported that he was first hospitalized for psychiatric 
problems in 1971.  It was noted that the veteran had been in 
Vietnam and that he had seen combat, was in the front lines, 
and was on search and destroy missions.  It was noted that he 
was involved in the Tet offensive.  He reported experiencing 
flashbacks of bombs and swollen bodies.  A history of an 
extensive use of marijuana, LSD and alcohol was noted.  
Mental status examination revealed that the veteran was fully 
oriented and was alert and responsive.  There was no 
indication of on-going hallucinations.  Mood appeared to be 
within normal range.  Affect was constricted.  Some vagueness 
and inappropriate and flat affect were noted.  A diagnosis of 
chronic alcoholism (rule out mood disorder and underlying 
personality disorder) was made.  

The VA psychiatrist noted that the veteran did not appear to 
be able to work due to his need to isolate himself because of 
the risk of inappropriate combative behavior and also due to 
poor judgment.  It was noted that this behavior appeared to 
be at least in part related to the use of alcohol, but that 
other diagnoses could not be ruled out.  

By rating action of March 1986, the RO denied the claim of 
entitlement to service connection for a psychiatric disorder 
and specifically found that the criteria for PTSD had not 
been met.  In correspondence from the RO dated in March 1986, 
the veteran was notified of the denial of the claim.  That 
decision was not appealed. 

In December 1989, the veteran filed to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
In conjunction with the claim, the RO issued correspondence 
to the veteran in January 1990, in which it was noted that 
the service medical records had been requested but that 
additional information and evidence was also needed from the 
veteran.  The January 1990 correspondence was returned to the 
RO as the veteran was no longer at the address of record.  In 
January 1990, the veteran was notified that the claim of 
entitlement to service connection for a psychiatric condition 
could not be reopened because new and material evidence had 
not been submitted.  

On June 3, 1994, the veteran filed to reopen his claim.  In 
December 1994, a PTSD questionnaire which had been completed 
by the veteran was received.  He indicated that the major 
duties to which he was assigned included armored personnel 
carrier crewman and infantry patrol.  A VA PTSD examination 
was conducted in April 1995.  The examiner's impression was 
that the veteran was mildly affected by symptoms of PTSD, but 
that his symptoms were complicated due to underlying 
personality traits and double mania.  Diagnoses which 
included PTSD, mild impairment and polysubstance abuse were 
made.  

By rating action of July 1995, the RO granted service 
connection for PTSD for which a 10 percent evaluation was 
assigned effective from June 3, 1994.  In July 1996, the 
veteran filed a claim for an increased evaluation for PTSD 
and indicated that his problems were present before 1994.

The veteran underwent a VA examination in September 1996.  
Diagnoses of early onset severe PTSD; severe alcohol 
dependence since 1994 and polysubstance abuse were made.  A 
GAF score of 30 was assigned .  By rating action of November 
1996, the RO granted a 100 percent evaluation for PTSD, 
effective from June 3, 1994.  In Statement of the Case issued 
in November 1996, the RO denied an effective date prior to 
June 3, 1994, for the grant of entitlement to service 
connection for PTSD.  That decision was appealed.

In December 1996, additional VA medical records were 
submitted for the record.  The records showed that the 
veteran was hospitalized in January 1985, at which time a 
diagnosis of chronic paranoid schizophrenia was made.  The 
records showed that the veteran was again hospitalized from 
March to April 1985, at which time diagnoses of atypical 
psychosis, PTSD, marijuana abuse and alcohol abuse were made.  
The March 1985 hospitalization report was a duplicate of 
evidence previously of record.  

In March 1997, it was contended that clear and unmistakable 
error was made in the March 1986 rating action in which the 
claim of entitlement to service connection for a psychiatric 
condition was denied.  In a March 1997 rating 
action/Supplemental Statement of the Case the RO determined 
that the March 1986 rating action was not clearly and 
unmistakably erroneous.  In April 1998, the RO denied the 
claim of entitlement to an effective date prior to June 3, 
1994 for the grant of entitlement to service connection for 
PTSD and determined that clear and unmistakable had not been 
shown in the March 1986 rating action. 

Pertinent Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999). 

Service connection may also be granted for certain chronic 
disabilities, such as psychiatric disorders, if such was 
manifested to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

Notwithstanding the lack of a diagnosis of a disorder during 
service or within one year thereafter, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (1999);  Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).


Effective dates

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a);  38 C.F.R. 
§3.400(r).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.1(r), 3.151, 3.400(q)(1)(ii).

Finality/CUE

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence of CUE.  38 U.S.C.A. § 7105, 
5108 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a), 3.156, 
20.1103 (1999).

In Russell v. Principi, 3 Vet. App. 310, 313-314 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test. "...Clear and unmistakable 
error is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error....If a claimant- 
appellant wishes to reasonably raise clear and unmistakable 
error there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable error 
claim is undoubtedly a collateral attack, the presumption is 
even stronger."  See also Damrel v. Brown, 6 Vet. App. 242, 
245-46 (1994).  Moreover, there is a presumption of validity 
to otherwise final decisions, and, in the face of a claim of 
error, the presumption is even stronger.  See Martin v. Gray, 
142 U.S. 236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th 
Cir. 1986).

Analysis

Effective date

The veteran maintains that an effective date prior to June 3, 
1994 should be assigned for the grant of service connection 
for PTSD.  In this regard, he specifically maintains that 
service connection for this disability should be assigned 
effective from 1977, at which time the veteran maintains he 
filed his original claim.  

The evidence does not reflect that a claim of entitlement to 
service connection for a psychiatric condition was filed in 
1977.  The record does show that the veteran filed his 
original claim of entitlement to service connection for a 
psychiatric condition to include PTSD on January 31, 1985.  
The claim was initially denied in the March 1986 rating 
action.  The veteran was advised of the denial of the claim 
in March 1986, but did not appeal the decision.  Accordingly, 
the decision became final. 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  

As noted above, in order to reopen a claim which has been 
denied in a final decision, new and material evidence must be 
submitted.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  

Following the March 1986 denial of the claim, the veteran 
attempted to reopen the claim in December 1989.  However, in 
January 1990 the RO determined that new and material evidence 
was not submitted to reopen the claim and the veteran was 
notified of that determination in January 1990.  That 
determination was not appealed and became final.  

Thereafter, it was not until June 3, 1994 that the veteran 
again filed to reopen the claim based upon the submission of 
new and material evidence.  This time the veteran's attempt 
was successful and entitlement to service connection for PTSD 
was granted and ultimately a 100 percent evaluation was 
assigned, effective from June 3, 1994, the date of the 
successfully reopened claim.  See 3.400(q) (1999).

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q) (1994).  
Similarly. The provisions of 38 C.F.R. § 3.400(r) (1994) 
provide that the effective date for an award of service 
connection may be granted only from the date of a successful 
application to reopen the claim supported by new and material 
evidence, or the date entitlement arose, whichever is later.  
Therefore, under the applicable statute and regulation, the 
effective date cannot be the date of veteran's original claim 
in 1985, or prior to that date, as is contended by the 
veteran.  Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  Any 
contention that an effective date should be retroactive to 
the date of an original final claim, or prior to that time, 
is groundless in law.  

The Board is of course aware of the veteran's contention that 
he filed a service connection claim in 1977 [see December 
1997 conference report].  Implicit in this contention is the 
argument that VA may have been responsible for misplacing or 
losing his claim. There is, however, no objective evidence on 
file to confirm this argument.  As indicated above, the 
veteran's claims file reveals no claim for service connection 
for a psychiatric disability filed until January 1985.

To resolve this situation the administrative presumption of 
regularity comes into play.  "The presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (quoting United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926). While the Ashley case dealt with 
regularity and procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied the 
presumption of regularity to procedures at the RO level, such 
as in the instant case.  The Court specifically held that a 
statement such as the one of this veteran, standing alone, is 
not sufficient to rebut the presumption of regularity in RO 
operations.  The veteran's contention that he properly 
completed and filed a claim in 1977 but that the RO lost or 
misplaced this form, standing alone, is insufficient evidence 
to rebut the presumption of regularity. 

In the present case, the presumption of regularity stands for 
the proposition that, despite the allegations of the veteran, 
if the had in fact submitted a claim of entitlement to 
service connection in 1977, this form would have been acted 
upon and would be contained in his file.

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to June 3, 1994.  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a) (1995).  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  Under 38 C.F.R. § 3.155, an 
informal claim consists of any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of the claimant who is not sui 
juris.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

The regulations also stipulate that under 38 C.F.R. § 3.157, 
an informal claim may consist of a report of examination or 
hospitalization.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  The Court has held that a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-6 
(1993); 38 C.F.R. § 3.157 (1993).

A review of the veteran's claims folder reflects that there 
was no informal claim meeting the requirements of 38 C.F.R. § 
3.155 and 3.157 was filed following the RO's January 1990 
final decision and prior to the veteran's June 3, 1994 
successful application to reopen the claim.  In fact, the 
Board notes that there was no evidence received or submitted 
for the record during that period.  The veteran has pointed 
to no such informal claim.  

Accordingly, under the applicable regulations, June 3, 1994, 
the date of receipt of the veteran's successful application 
to reopen the claim to reopen, is the properly assigned 
effective date and an effective date prior to that date is 
denied. 

CUE

The Board now turns to the matter of alleged CUE in the March 
1986 rating action.  As discussed above, a finding of CUE is 
another mechanism of overcoming the finality of a prior VA 
decision.  See 38 C.F.R. § 3.195.

The veteran and his representative have raised several 
arguments in conjunction with the contention that the March 
1986 rating action, in which the claim of entitlement to 
service connection for a psychiatric disorder to include PTSD 
was denied, contained clear and unmistakable error. 

The veteran and his representative maintain that VA erred in 
its duty to assist the veteran.  It is contended that rather 
than deny the claim based upon the evidence, the 
circumstances should have triggered further assistance in 
sorting out the veteran's symptoms and verifying the 
veteran's combat stressors.  It has also been argued that 
because a diagnosis of PTSD was of record at the time of the 
March 1986 rating action, additional development should have 
been undertaken.  It was also maintained that the failure to 
obtain records from the Social Security Administration 
constituted clear and unmistakable error.  

However, an attack on improper procedure, such as VA's 
alleged failure to fulfill the statutory duty to assist, 
cannot be the basis of clear and unmistakable error.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  The 
veteran's argument fails for that reason.

It is also argued that the PTSD symptoms which were 
identified during the 1996 VA examination, and which provided 
a basis in part for the grant of service connection for PTSD 
were essentially the same symptoms which had been shown 
previous to that time.  

However, in order to determine whether the March 1986 rating 
decision contained clear and unmistakable error, a review of 
the law and evidence which was before the rating board "at 
that time" must be undertaken.  38 C.F.R. § 3.104(a) (1999).  
In other words, the Board cannot apply the benefit of 
hindsight to its evaluation of the RO rating board's actions 
in 1986 in determining whether clear and unmistakable error 
existed.  Any argument based on evidence which was added to 
the record after the rating decision in question necessarily 
fails for that reason.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)].

It is true, however, that in December 1996 the Board received 
VA medical records dated in 1985, some of which were not of 
record at the time of the March 1986 rating action.  
Generally, VA is considered to have constructive notice of 
medical records in VA's possession.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  However, the doctrine of "constructive 
possession" of VA records laid out by the United States Court 
of Appeals for Veterans Claims (Court) in Bell v. Derwinski, 
2 Vet. App. 611 (1992) is not applicable prior to Bell, which 
was decided in 1992. See Lynch v. Gober, 11 Vet. App. 22, 26-
29 (1997).  Accordingly, that doctrine is not applicable in 
this case.  The 1985 VA medical records which were received 
in 1996 but were not of record at the time of the March 1986 
rating action may not be considered in conjunction with the 
claim of clear and unmistakable error.

In essence, the veteran also contends that the RO rating 
board failed to correctly evaluate the evidence in March 
1986.

The evidence before the RO at the time of the March 1986 
decision consisted of the veteran's service medical records, 
private medical records dated in 1972, a private medical 
statement of Dr. S. dated in May 1983, private medical 
records dated in 1985, a 1985 VA hospitalization record, and 
findings made upon VA examination conducted in December 1985. 

The service medical records were negative for complaints, 
findings, treatment or for a diagnosis of a psychiatric 
disability.  Private medical records dated in 1972 showed 
that the veteran was receiving psychiatric treatment at that 
time, but did not reflect that a diagnosis of PTSD had been 
made.  In a private medical statement dated in May 1983, Dr. 
S. indicated that he had been treating the veteran for the 
past four months and that it was clear that his problem best 
fit the diagnosis of delayed and chronic post-traumatic 
stress syndrome stemming from his experiences in the Vietnam 
war.  

The VA hospitalization record dated from March to April 1995 
showed that the diagnoses possibly included PTSD, however 
there was no mention of service in the hospitalization 
report.  On VA examination conducted in December 1985, a 
diagnosis of chronic alcoholism (rule out mood disorder and 
underlying personality disorder) was made and there was no 
diagnosis of PTSD made.  

By rating action of March 1986, the RO denied the claim of 
entitlement to service connection for a psychiatric disorder 
and specifically found that the criteria for PTSD had not 
been met.

The primary argument does not appear to be that the correct 
facts were not before the adjudicators.  Rather, it has been 
argued that VA did not discuss the reasons some evidence was 
given more weight then other evidence.  In effect, 
disagreement has been expressed as to how the facts were 
weighed or evaluated.  However, such disagreement in and of 
itself does not constitute a valid claim of clear and 
unmistakable error.  Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  Therefore, although the veteran disagrees 
with the conclusion reached by the RO in the March 1986 
rating action, it is clearly established that an asserted 
failure to evaluate and interpret the evidence correctly is 
not clear and unmistakable error.  See Eddy v. Brown, 9 Vet. 
App. 52 (1996).  

The Board observes in passing that the most recent and 
specific evidence of record in March 1986 consisted of the 
report of the December 1985 VA psychiatric examination, in 
which the only diagnosis was chronic alcoholism.  Personality 
disorder was also suggested.   Although the veteran reported 
stressful experiences in Vietnam, the VA psychiatrist did not 
mention PTSD as a possible diagnosis.  Accordingly, there was 
a medical basis for the RO's March 1986 denial of service 
connection for PTSD.

As noted above, it has also been argued that the symptoms of 
PTSD shown upon VA examination conducted in 1996, upon which 
the grant of entitlement to service connection for PTSD was 
based, were essentially the same as the symptoms shown in the 
evidence upon which a denial of the claim was based in 1986.  
In effect, the argument appears to be that the veteran's 
symptomatology was misdiagnosed upon VA examination conducted 
in 1985.  However, medical personnel, whether they work for 
VA or the service department, are not adjudicators, and as 
such, cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 
88, 90 (1992).  Moreover, an alteration in the diagnosis of a 
disability cannot give rise to clear and unmistakable error.  
See Kronberg v. Brown, 4 Vet. App. 399, 401 (1993) (where new 
evidence resulting in a diagnosis of chronic mononucleosis 
was unavailable at the time of an initial application for 
benefits, Board's decision that there was no clear and 
unmistakable error in the original adjudication was not 
arbitrary, capricious or an abuse of discretion).  

In short, the record does not reflect that either the correct 
facts as they were known in March 1986 were not before the 
RO, or that the statutory or regulatory provisions extant at 
the time were incorrectly applied.  The veteran's contentions 
with reference to the alleged misdiagnosis of his disability, 
VA's alleged failure to fulfill the duty to assist and 
disagreements as to the weighing of evidence do not 
constitute CUE.  Essentially, the veteran must assert more 
than a disagreement as to how the facts were weighed or 
evaluated.  See Russell v. Principi, 3 Vet. App. 310, 313-314 
(en banc) (1992).  In this case, for the reasons and bases 
expressed above, the veteran has not done so.  Accordingly, 
the Board has determined that CUE error was not shown in the 
March 1986 rating action.  


ORDER

An effective date prior to June 3, 1994 for the award of 
service connection for PTSD is denied.

The March 1986 VA rating decision did not contain clear and 
unmistakable error.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.] GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score on 30 indicates that 
behavior is seriously influenced by delusions or hallucinations or there os serious impairment in 
communication or judgment or there is inability to function in almost all areas.

  Personality disorders are considered to be congenital or developmental defects and as such are not diseases 
or injuries within the meaning of service connection legislation.  See 38 C.F.R. § 3.303(c), 4.9 (1996); Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.
- 11 -


- 1 -


